 Case 1:18-cr-00457-AJT Document 204 Filed 06/11/19 Page 1 of 8 PageID# 2031



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                     :
                                              :
v.                                            :       Criminal Case No. 1:18-CR-457 (AJT)
                                              :
BIJAN RAFIEKIAN, et al.                       :


                  DEFENDANT RAFIEKIAN’S REPLY IN SUPPORT OF
                  MOTION IN LIMINE TO EXCLUDE OUT-OF-COURT
                       STATEMENTS BY CO-CONSPIRATORS

       Defendant Rafiekian, through counsel, respectfully submits this reply brief in support of

his motion in limine to exclude out-of-court statements by alleged co-conspirators or in the

alternative to hold a hearing to require the government to meet its burden before allowing the

admission of such statements.

                                          ARGUMENT

       In its opposition to Mr. Rafiekian’s motion in limine to exclude out-of-court statements

by alleged co-conspirators, the government misstates the scope of the charged conspiracy. The

scope of the conspiracy alleged is critical to the court’s consideration of these statements.

       The grand jury returned an indictment charging Mr. Rafiekian with, among other things,

conspiracy to (a) act as an agent of the government of Turkey without prior notification to the

Attorney General, and (b) to file false information in documents filed with the Attorney General

under the provisions of FARA. Although Mr. Rafiekian disputes the allegation that he acted as

an agent of a foreign government (or agreed with another to do the same), such actions would

not, standing alone, be a crime. It would be a crime only if he knowingly failed to give notice to

the Attorney General of that fact (or agreed with another that no such notice would be given).

Here, although Mr. Rafiekian concededly did not file a notice under Section 951, the government
 Case 1:18-cr-00457-AJT Document 204 Filed 06/11/19 Page 2 of 8 PageID# 2032



has not adduced any evidence that this was a result of an agreement with any other person. In

fact, the government has failed to proffer any evidence that Mr. Rafiekian agreed with anyone

that Turkey’s alleged involvement in the Inovo engagement should be kept a secret at all. The

evidence proffered by the government, therefore, fails to meet the preponderance of the evidence

standard to admit out-of-court statements under Rule 801(d)(2)(E).

       In support of its contention that a conspiracy existed, the government offers the

following:

      “Alptekin told [Mr. Rafiekian] in a Skype message, ‘will send the agreement. Just left
       [Senior Turkish Leader #2’s] office.’ Soon after telling the defendant that he had just left
       Senior Turkish Leader #2’s office, Alptekin wired $200,000 from a Turkish bank account
       in his name to FIG’s U.S. bank account.” [ECF No. 198 at 5].

      “[Turkish Minister #1] met with [Mr. Rafiekian] and Alptekin and others to discuss this
       project in New York City on September 19th 2016. . . . Ultimately, this meeting did occur,
       and attendees including the defendant, Alptekin, Turkish Minister # 1 and Turkish
       Minister #3[.]” [ECF No. 198 at 6].

      “[A written agreement] ultimately listed FIG as the advisor and INOVO as the client. . . .
       [S]oon thereafter, a second agreement was produced which listed Alptekin as the advisor
       and FIG as the client . . . .” On September 9, 2016, the date of the first $200,000
       payment to FIG, Alptekin told [Mr. Rafiekian] in a Skype message, “Since I had to wire
       from my personal account I suggest we alter the agreement to an agreement between fig
       and my person while Inovo invoices for services provided to fig. What do you think?”
       Ultimately the agreement was altered, and Alptekin did get reimbursed for what were
       characterized as “consultancy fees.” [ECF No. 198 at n.3].

      “During the planning for [the September 19, 2016 meeting in New York City], Alptekin
       told the defendant at one point when it appeared that the meeting might not occur, ‘Pls
       make sure MF does not communicate the meeting denial is motivated by me or anyone
       inside the Government of Turkey.’” [ECF No. 198 at n.4].

Putting aside the issue of whether these allegations are even true, they fail to demonstrate an

agreement between Mr. Rafiekian and any person to act as an agent of Turkey—they are equally

consistent with, if not more consistent with, a run-of-the-mill business transaction between FIG

and Inovo/Alptekin.


                                                 2
 Case 1:18-cr-00457-AJT Document 204 Filed 06/11/19 Page 3 of 8 PageID# 2033



        Even if these allegations were sufficient to establish an agency relationship between Mr.

Rafiekian and the government of Turkey (and they are not), the government still has not met its

burden to admit co-conspirator hearsay under Rule 801 because merely acting as an agent of a

foreign government (or agreeing to do so) is not a crime. Instead, Mr. Rafiekian can only be

guilty of conspiracy under Section 951 if he agreed to act as an agent of a foreign government

without prior notification to the Attorney General. None of the evidence offered by the

government has anything to do with an effort to hide from the Attorney General Turkey’s

involvement in FIG’s work.1 To that end, the government has fallen far short of establishing by a

preponderance of evidence that the Turkish officials were part of the charged conspiracy.

        With respect to Alptekin, the timing of the conspiracy to violate Section 951 is

paramount. The work FIG performed for Inovo, and the underlying contract for that work, ended

on November 15, 2016. Any conspiracy under Section 951 must necessarily have ended by that

date because Mr. Rafiekian could no longer be “act[ing] as an agent of a foreign government.”

The government has proffered no evidence prior to November 15, 2016 that Mr. Alptekin and

Mr. Rafiekian agreed to hide Turkey’s involvement from the Attorney General. Accordingly, the

government cannot introduce out-of-court statements by Alptekin in connection with the Section

951 claim.

        Nor is there any evidence that Mr. Rafiekian and Mr. Alptekin agreed to make false

statements or omissions of fact in a FARA filing. The government makes a number of

allegations that Mr. Rafiekian and Mr. Alptekin lied to their respective attorneys about a limited

number of facts in connection with the FARA filing. But mere allegations of parallel conduct



         1
           Tellingly, the government makes no mention whatsoever of the Turkish officials in its discussion of the
FARA filing itself. See ECF No. 198 at 7. This omission amounts to a concession that the Turkish officials were
not involved in any agreement to file false statements in a FARA filing.

                                                         3
 Case 1:18-cr-00457-AJT Document 204 Filed 06/11/19 Page 4 of 8 PageID# 2034



like these, without more, are insufficient to allege—let alone prove by a preponderance of the

evidence—that Mr. Rafiekian agreed with anyone else to make false statements. See Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 556-57 (2007) (finding allegations of parallel conduct

insufficient to state a claim for conspiracy under the Sherman Act because “[w]ithout more,

parallel conduct does not suggest conspiracy, and a conclusory allegation of agreement at some

unindentified point does not supply facts adequate to show illegality.”). Such allegations are

therefore insufficient to plead conspiracy to make false statements or omissions of fact in a

FARA filing, let alone to do so by a preponderance of the evidence.

       Even if the court found an agreement between Mr. Rafiekian and Mr. Alptekin to make

false statements or omissions of fact in a FARA filing, these statements have nothing to do with

Count One-(a), which alleges a separate conspiracy to violate Section 951. Accordingly, if the

court finds evidence of such an agreement with respect to the FARA filing, the government

cannot introduce every out-of-court statement by Mr. Alptekin; rather, it could only use the

statements by Mr. Alptekin pertaining to the FARA filing itself.

       The government also misstates the test used to admit under Rule 801 out-of-court

statements by co-conspirators. It is not the “predictive nature” of a co-conspirator’s out-of-court

statements that establishes the existence of a conspiracy for the purposes of Rule 801; the test is

whether there is “evidence that there was a conspiracy involving the declarant and the

nonoffering party, and that the statement was made during the course and in furtherance of the

conspiracy.” See Bourjaily v. United States, 483 U.S. 171, 175 (1987). The government, in its

use of a “predictive nature” test, misstates the Court’s holding in Bourjaily. In Bourjaily, the

Supreme Court upheld the district court’s admission of a co-conspirator’s out-of-court statement

because the statement itself provided evidence of the existence of a crime. In that case, the co-



                                                 4
 Case 1:18-cr-00457-AJT Document 204 Filed 06/11/19 Page 5 of 8 PageID# 2035



conspirator’s out-of-court statement indicated that he and the petitioner had agreed to buy a

kilogram of cocaine and distribute it, and that the petitioner would be at the hotel parking lot, in

his car, and would accept the cocaine from a government informant’s car after the informant

gave the car keys to the co-conspirator. Id. at 180. The out-of-court statement was sufficiently

corroborated by independent evidence that the petitioner showed up at the prearranged spot,

picked up the cocaine, and had a significant sum of money in his car. Id. at 181. Thus, the

statement itself indicated the presence of a crime and was corroborated by the petitioner’s illegal

actions.

       The fact that a co-conspirator’s statements accurately predict the future is meaningless if

those statements do not relate to illegal conduct. If true, the government’s allegations at most

show that Mr. Alptekin predicted FIG and Inovo would enter into business together or that

Turkey may have had knowledge of the FIG/Inovo work. Neither would be a crime. The

communications cited by the government are entirely consistent with a legitimate business

transaction, and the court should not presume illegality.

       Moreover, the Fourth Circuit is clear that, for the purposes of admitting out-of-court

statements by co-conspirators under Rule 801, the existence of a conspiracy must be proved by

independent evidence. See, e.g., United States v. Afridi, 241 F. App’x 81, 84 (4th Cir. 2007)

(“The proponent of the [out-of-court] statements must show the existence of the conspiracy and

the declarant’s role in the conspiracy through independent evidence but may supplement that

evidence with the statements of the declarant.”); United States v. Borders, 69 F. App’x 130, 132

(4th Cir. 2003) (“To admit a co-conspirator’s out-of-court statement, the Government must

demonstrate the existence of the conspiracy by evidence extrinsic to the hearsay statements.”).

In this case, the out-of-court statements themselves, even when viewed together with the alleged



                                                  5
 Case 1:18-cr-00457-AJT Document 204 Filed 06/11/19 Page 6 of 8 PageID# 2036



independent evidence, are insufficient to establish an agreement to deprive the Attorney General

of notification under Section 951 or to make false statements or omissions of fact in a FARA

filing.

          Lastly, although a trial court is not required to hold a pretrial hearing to determine

whether a conspiracy exists before admitting out-of-court statements under Rule 801, courts have

discretion to do so. Where, as here, the court has all of the information it needs to determine

whether a conspiracy existed for the purposes of Rule 801, the court should exercise its

discretion to hold such a hearing. There are at least five indicted and unindicted co-conspirators

whose out-of-court statements the government seeks to introduce in evidence. See ECF No. 109

at 1. Moreover, the out-of-court statements are numerous. See ECF No. 155 at n.2. The

government must meet its above-mentioned burden with respect to each out-of-court statement

by each co-conspirator. Waiting until trial to resolve the issues raised in this motion will result in

a significant interruption to the trial itself and potentially prejudice Mr. Rafiekian if the

statements are later found inadmissible. The court can easily avoid this problem by holding a

pretrial hearing on Mr. Rafiekian’s motion. Accordingly, Mr. Rafiekian respectfully requests that

the court exclude out-of-court statements by alleged co-conspirators or in the alternative, hold a

hearing to require the government to meet its burden before allowing the admission of such

statements.

                                            CONCLUSION

          For the foregoing reasons, Mr. Rafiekian respectfully requests that the Court grant the

Defedant’s Motion In Limine to Exclude Out-Of-Court Statements by Co-Conspirators.




                                                    6
 Case 1:18-cr-00457-AJT Document 204 Filed 06/11/19 Page 7 of 8 PageID# 2037



Dated: June 11, 2019                      Respectfully submitted,

                                          /s/
                                          Mark J. MacDougall (Pro Hac Vice)
                                          Stacey H. Mitchell (Pro Hac Vice)
                                          John C. Murphy (Pro Hac Vice)
                                          Adam A. Bereston (Pro Hac Vice)
                                          Samantha J. Block (Pro Hac Vice)
                                          Counsel for Bijan Rafiekian
                                          Akin Gump Strauss Hauer & Feld LLP
                                          2001 K Street, NW
                                          Washington, DC 20006
                                          Telephone: (202) 887-4000
                                          Fax: (202) 887-4288
                                          E-mail: mmacdougall@akingump.com
                                                   shmitchell@akingump.com



                                          /s/
                                          Robert P. Trout (VA Bar # 13642)
                                          Counsel for Bijan Rafiekian
                                          Trout Cacheris & Solomon PLLC
                                          1627 Eye Street, NW
                                          Suite 1130
                                          Washington, DC 20006
                                          Telephone: (202) 464-3311
                                          Fax: (202) 463-3319
                                          E-mail: rtrout@troutcahceris.com




                                      7
 Case 1:18-cr-00457-AJT Document 204 Filed 06/11/19 Page 8 of 8 PageID# 2038



                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 11th day of June 2019, true and genuine copies of

Defendant’s Reply in Support of Motion In Limine to Exclude Out-Of-Court Statements by Co-

Conspirators was sent via electronic mail by the Court’s CM/ECF system to the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-NA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov




                                                            /s/
                                                            Robert P. Trout (VA Bar # 13642)
